386 So. 2d 629 (1980)
Ronald Eugene CAMPBELL, Appellant,
v.
STATE of Florida, Appellee.
No. 79-1720/T4-703.
District Court of Appeal of Florida, Fifth District.
August 13, 1980.
Richard L. Jorandby, Public Defender, and Polly M. Shull, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Gregory C. Smith, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
This is an appeal from a conviction after a nolo contendere plea in a robbery case. Appellant pleaded nolo contendere and specifically reserved the right to appeal the denial of a motion to suppress certain evidence seized without a warrant. We do not decide this issue on appeal because, even if we were to reverse the order denying the suppression, the state has other evidence and eye witness testimony with which to try the appellant. Thus the issue is not dispositive of the case.
This type of appeal falls within the dictates of Brown v. State, 376 So. 2d 382 (Fla. 1979), and State v. Ashby, 245 So. 2d 225 (Fla. 1971).
AFFIRMED.
DAUKSCH, C.J., and COBB and FRANK D. UPCHURCH, JJ., concur.